DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

This action is responsive to the original application filed on 5/9/2018 and the Remarks and Amendments filed on 8/24/2022, the Terminal Disclaimer filed on 8/24/2022, and the RCE filed on 10/21/2022.

Acknowledgment is made with respect to a claim to priority to Chinese Application No. CN201610039162.5 filed on 1/20/2016 and PCT Application No. PCT/CN2016/078545 filed on 1/20/2016.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
modify the received groups of input data based on the connection data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying input data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept.
calculate the one or more groups of output data based on the modified input data and the weight values:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an output based on modified data.
Step 2A Prong 2:  Claim 1 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receive one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” and “receive the modified input data from the data modifier and the predetermined weight value array”, which are extra-solution data gathering activities required for any uses of the mental processes (see MPEP § 2106.05(g)). The data modifier circuit and computing circuit are recited at such a high level without any specific structural details such that they are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receive one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” and “receive the modified input data from the data modifier and the predetermined weight value array” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The data modifier circuit and computing circuit are recited at such a high level without any specific structural details such that they are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea.  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that the designated weight value is a non-zero number”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier circuit is further configured to delete at least one weight values that correspond to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier circuits is further configured to add one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “  35IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 one or more multiplier circuits configured to multiply the modified input data by the predetermined weight value array to generate one or more weighted input data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of multiplying data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more multiplier circuits configured to multiply”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “one or more adder circuits configured to add the one or more weighted input data to generate a total weighted value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more adder circuits configured to add”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein the one or more adder circuits are further configured to add a bias value to the total weighted value to generate a biased value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more adder circuits configured to add”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “an activation processor configured to perform an activation function on the biased value to generate a group of the output data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing an activation function.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “an activation processor”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “a storage device configured to store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a storage device”, which is a generic computer processor (see MPEP 2106.05(f)), and “store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data”, which is insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g)),  and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “an instruction cache configured to store instructions received from a central processing unit; a controller unit configured to read the instructions from the instruction cache and decode the instructions; an input data cache configured to store the modified input data; a weight cache configured to store the modified weight values; an output data cache configured to store the calculated output data; and a direct memory access module configured to transmit and receive data from and to the storage device, the instruction cache, the controller unit, the input data cache, the weight cache, and the output data cache”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “an instruction cache”, “a controller circuit”, “an input data cache”, “a weight cache”, “an output data cache”, and “a direct memory access circuit”, which are generic computer processors (see MPEP 2106.05(f)), and the remaining limitations of the claim are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)),  and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.



Claim 13
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
modifying the received groups of input data based on the connection data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying input data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept.
calculating the one or more groups of output data based on the modified input data and the weight values:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an output based on modified data.
Step 2A Prong 2:  Claim 13 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receiving one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values included in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the 37IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition”, which are extra-solution data gathering activities required for any uses of the mental processes (see MPEP § 2106.05(g)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, Claim 13, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receiving one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the 37IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that the designated weight value is a non-zero number”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises deleting at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises adding one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises multiplying the modified input data by the predetermined weight value array to generate one or more weighted input data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of multiplying data.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises adding the one or more weighted input data to generate a total weighted value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises adding a bias value to the total weighted value to generate a biased value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding a bias value.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises performing an activation function on the biased value to generate a group of the output data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing an activation function.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Response to Arguments

Applicant’s arguments and amendments, filed on 8/24/2022, and in view of the Terminal Disclaimer filed on 8/24/2022, with respect to the double patenting rejection of the claims have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn.

Applicant’s arguments and amendments, filed on 8/24/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been fully considered and are not persuasive.

In regards to the 101 rejection of the claims, Applicant argues, on page 10 of the remarks, filed on 8/24/2022, that "the invention claimed here is a chip architecture that includes multiple hardware circuits that eventually form a neural network processor" and that the Examiner "cherry picked two limitations of claim 1" to demonstrate that the claim is directed towards an abstract idea. Examiner respectfully believes that Applicant's argument against the 35 USC 101, step 2A, prong 1 analysis of the subject matter eligibility analysis is misplaced. The 2019 PEG for subject matter eligibility and section 2106.04(II)(A) of the MPEP make clear that the inquiry for prong one is "does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim". Here in claim 1, the claim recites, sets forth, and describes a judicial exception in the form of a mental process that is practically capable of being performed in the human mind with the assistance of pen and paper as well as a judicial exception in the form of a mathematical concept. For example, under a broadest reasonable interpretation of the claim language, the limitation "modify the received groups of input data based on the connection data" is a mental process in that one can practically, with the assistance of pen and paper, modify one piece of data based on other (connection) data. Further, the limitation "calculate the one or more groups of output data based on the modified input data and the weight values" is, under a broadest reasonable interpretation of the claim language, a mathematical concept in the form of a basic mathematical calculation. These two limitations are recited in the claim, and, per guidance in section 2106.04(a) of the MPEP, the Examiner appropriately "determine[d] whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determin[ed] whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above". This is the appropriate rubric for step 2A, prong one of the 101 subject matter eligibility analysis. Applicant further argues, on page 11 of the remarks, that claim "recites different hardware circuits that are specifically and respectively configured to perform a number of operations to generate outputs by modifying the input data of a neural network". Again, Examiner respectfully believes that the Applicant's argument is misplaced. The recitation of hardware circuits in the language of claim 1 was not used in the prong one analysis. Rather, it was the abstract ideas in the form of mental processes and mathematical concepts recited in claim 1 that were used in the prong one analysis. Applicant has failed to provide any evidence or arguments from the claim language or specification as to why the limitations "modify the received groups of input data based on the connection data" and "calculate the one or more groups of output data based on the modified input data and the weight values" of claim 1, under a broadest reasonable interpretation of the claim language, should not be interpreted as mental processes or mathematical concepts. On page 12 of the remarks, Applicant further argues "When the claims recite different circuits that performs receiving, modifying, and calculating, the claim language provides sufficient structure to one of ordinary skill in the art and no more specific structural details are needed. Since the Office bears the prima facie burden of establishing the rejection, Applicant respectfully requests the Office provide case laws or MPEP citations that require sufficient structural details more than what the Federal Circuit requires". The Examiner wants to make clear that the "data modifier circuit" and the "computing circuit" were recited at such a high level, without any structural details for the circuit other than the processes or functions they perform (i.e. calculating, modifying, etc.), that these circuits amount to mere instructions to apply the abstract ideas of calculating and modifying on a generic computer (see MPEP section 2106.05(f)). That is, these circuits, as represented in the claim language of claim 1, are recited without any detail other than the functions that they perform (calculating and modifying) such that they amount to generic computers implementing abstract ideas. There is no evidence in the claim language that suggests that the "data modifier circuit" and the "computing circuit" are not generic computers, and Applicant has failed to provide any evidence or arguments against categorizing these circuits as generic computers that implement abstract ideas. At the bottom of page 12 of the remarks, going into page 13, Applicant argues "Applicant's claims provide operations to improve the functionality of neural network processors. As emphasized in the Specification, a general-purpose processor "is weak in both calculation and memory access" in processing large amount of data associated with neural networks and "demands of NNs may not be satisfied." Thus, Applicant's claims recite specific hardware circuits to assist or replace the general-purpose processor." Examiner respectfully disagrees. The "data modifier circuit" and the "computing circuit" are claimed in a way that these circuits merely amount to generic computers implementing functions in the form of abstract ideas. Nothing in the claim language suggests that these circuits are any different from generic computers or generic computer components. A simple recitation of a circuit without more is a generic computer or generic computer component per section 2106.05(f) of the MPEP, and claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Claimed generic circuits that are only made "specific" by the abstract ideas that they implement do not integrate the claim into a practical application or provide significantly more than an abstract idea. 

As such, Applicant's arguments are not persuasive, and the 35 USC 101 rejection of the claims STANDS.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127